United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1684
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Blas Acusta Marquez

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: September 27, 2012
                             Filed: October 30, 2012
                                  [Unpublished]
                                 ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Blas Acusta Marquez appeals the district court’s1 judgment entered after a jury
found him guilty of possessing cocaine with intent to distribute, in violation of 21

      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
U.S.C. § 841(a)(1). The district court sentenced him to 120 months in prison and 5
years of supervised release. Marquez’s counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the evidence was insufficient to support
the conviction.

        We hold that the evidence was sufficient. See United States v. Birdine, 515
F.3d 842, 844 (8th Cir. 2008) (this court reviews sufficiency of evidence in light most
favorable to government, resolving evidentiary conflicts in government’s favor and
accepting all reasonable inferences that support jury’s verdict). A state trooper
testified that when he stopped the truck Marquez was driving for a traffic violation,
Marquez was nervous and gave inconsistent answers to questions about his records.
After Marquez consented to a search, the trooper discovered 17.5 kilograms of
cocaine behind a panel in the truck cab, above the bed in the sleeper berth. A DEA
special agent testified that in his experience a drug dealer would not leave such a
quantity with someone who does not know he has it, and that Marquez gave
inconsistent explanations about the $4,400 found in his pocket and additional deposit
receipts. See United States v. Parker, 587 F.3d 871, 881 (8th Cir. 2009) (for
possession with intent to distribute drugs, government must prove defendant
knowingly possessed and intended to distribute drugs; possession may be
constructive if defendant has knowledge of object and intent and ability to control it;
knowledge can be established by defendant’s control and dominion over vehicle or
by large quantity of drugs); United States v. Serrano-Lopez, 366 F.3d 628, 635 (8th
Cir. 2004) (even if defendant did not own drugs, it is unlikely owner would place a
large quantity of drugs with person who does not know it is there; large quantity can
indicate both intent to distribute and ability to control drugs for constructive
possession).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, the judgment
is affirmed. We also grant counsel leave to withdraw, conditioned on counsel

                                         -2-
advising the appellant as to the procedure for filing a petition for writ of certiorari,
and deny Marquez’s motion for new appellate counsel.
                           _________________________




                                          -3-